Case 3:19-cv-00074-KRG-KAP Document 7-1 Filed 05/22/19 Page 1 of 2

Sick Call / Medical Request

 

Name: Swarts Aalbuen Date: 5-4 ~ 4
DOB: Ly M/ 1G C) Unit/Cell: CG |

 

we Be Completed by Patient)

 

Coun the oT LQ Et-teet 7 ) te HO

Ne SOLES a jp LAM SETS a 4E Ne
(S24 mover quae | ys vy Str, 2. L

 

 

 

 

 

 

 

 

{ -
We Aum 2 S Cot (A CY O “> £re
y “NW - ~ C YY —
{i €
Oot ends LAS ko (Lo Dap»
Vv a i 7

 

 

~ t (To Be Completed by Médical stath

Date / Time Received in Medical”

 

 

_| Initials of Medical Staff Receiving Request:

a

U4 ly Vohen et (

 

Response: i.

XN

fl¢ Le. of. c) fe \_ Ae é 4 a panne ss 1X
[oE25 LIN Qe 4 L. h pte Se 2a

+ GQ

 

 

 

 

 

i

Moons SLA ( , AL -

Zeta Like ‘amt See Le f% oo QALY

f
VE PO pn 2 ££ [A rm fo pli,

| Reason for Request: fos t Clue ef uy 4 ¢ GQ feeder

~

 

 

¥Si gnature Date

 

T he CLs! T fob ho ae AVG
~ Age + NS pe “ Tew /
alah Hl PVE PO NE a tlarg
IN bel hired Cart (SAV EOM Dar
ne wyrrel SIO le Cll bry donk
Ard Shoes CLotury hers Hef
pre art Thiefener to (AU ne,
)iesr Are. nod fe? Ce DOfbe,-cs
EST Av Rew [We Ne

ie 3s May,
pam. hy hfe Neo CM Fehon

aint See BW (120 Mf 20/4 pr,
eas flés POR C3 SOSA &S pag, he

    

Qwerte Ke SoA, p bu Deletthyy,
